[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On November 7, 2002, the plaintiff Patricia A. Wright-Kahn was heard on her Motion to Dismiss dated and filed September 30, 2002 (see Docket Entry No. 238). Plaintiff Patricia A. Wright-Khan and defendant Robert McCormack were present and both were heard on said motion. The issues raised in said motion were addressed in the Memorandum of Decision dated April 4, 2002 (see Docket Entry No. 224), the Memorandum of Decision dated June 26, 2002 (see Docket Entry No. 235) and this court's Order dated September 5, 2002 (see Docket Entry No. 237).
The Motion to Dismiss dated September 30, 2002 is denied with prejudice as the issues raised therein have previously been ruled upon and the plaintiff Patricia A. Wright-Kahn is hereby ordered to stop filing motions to dismiss this court's orders dated November 7, 2001 (see Docket Entry No. 221).
Kenefick, J CT Page 15337